DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Terminal Disclaimer

The terminal disclaimer filed on 23 August 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 11,275,245 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6-8, and 10-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (hereinafter “Zhang” US 2017 / 0069612).

As pertaining to Claim 1, Zhang discloses (see Fig. 16) a display apparatus (1600) comprising (see Page 12, Para. [0134]-[0138] and [0140]):
a first substrate (see (1614)), the first substrate (1614) comprising:
a first dielectric layer (1614);
a light emitter layer (1612, 1612-2) on the first dielectric layer (1614), wherein the light emitter layer (1612, 1612-2) includes an array of light emitters (i.e., LEDs); wherein the light emitter layer (1612, 1612-2) comprises indium (see Page 3, Para. [0055] and [0058]); and
a first plurality of metal regions (1610, 1610-2) disposed in the first dielectric layer (1614), wherein each of the first plurality of metal regions (1610, 1610-2) is disposed underneath, and coupled with, respective light emitters (see (1612, 1612-2)) of the array of light emitters (i.e., LEDs); and
a second substrate (1608) disposed on the first substrate (see (1614)), the second substrate (1608) comprising (see Fig. 16 and the corresponding elements referenced in Fig. 13A; and see Page 11, Para. [0123]-[0125]): 
a second dielectric layer (see (1308-1) in Fig. 13A); 
a plurality of vias (see (1312) in Fig. 13A) provided through the second dielectric layer (1308-1); 
a third dielectric layer (see (1308-2) in Fig. 13A) on the second dielectric layer (1308-1);
a second plurality of metal regions (see (1310) in Fig. 13A) disposed in the third dielectric layer (1308-2), wherein each of the plurality of vias (1312) is coupled with a respective one of the second plurality of metal regions (1310); and
circuitry (1304) to drive the array of light emitters (i.e., LEDs; see (1316); see Page 3, Para. [0060]);
wherein the first substrate (see (1614)) is bonded to the second substrate (1608) such that each of the first plurality of metal regions (1610, 1610-2) is coupled with a respective one of the second plurality of metal regions (see (1310) in Fig. 13A) through metal-to-metal bonds (see Page 3, Para. [0052]-[0053] and Page 8, Para. [0101] and note that, consistent with the disclosure, a conducting material can be metal), wherein a first width (i.e., a width of a vertical portion extending downward from (1610, 1610-2)) of one of the first plurality of metal regions (1610, 1610-2) is substantially the same as a second width (i.e., a width of a vertical portion extending downward from (1310)) of one of the second plurality of metal regions (see (1310) in Fig. 13A), and wherein the first substrate (1614) and the second substrate (1608) are aligned with an alignment accuracy of less than or equal to approximately 5 micrometers (see Fig. 16 and Fig. 13A; and note that the first substrate and the second substrate are accurately aligned per design; note further that the applicant’s originally filed disclosure does not define any particular means of differentiating the claimed “accuracy” from the “accuracy” defined by Zhang).

As pertaining to Claim 2, Zhang discloses (see Fig. 13A) that the light emitter layer (1316) further comprises at least one of gallium or nitrogen (again, see Page 3, Para. [0058]).

As pertaining to Claim 3, Zhang discloses (see Fig. 13A) that the light emitter layer (1316) comprises indium, gallium and nitrogen (again, see Page 3, Para. [0058]).

As pertaining to Claim 4, Zhang discloses (see Fig. 13A) that the second substrate (1302; also see (1608) in Fig. 16) further comprise at least one of silicon or aluminum (see Page 11, Para. [0123]).

As pertaining to Claim 6, Zhang discloses (see Fig. 13A) that the light emitter layer (1316) includes a transparent electrode layer (see Page 8, Para. [0100]).

As pertaining to Claim 7, Zhang discloses (see Fig. 13A) that the light emitters (see (1316)) comprise diodes (again, see Page 8, Para. [0100]).

As pertaining to Claim 8, Zhang discloses (see Fig. 13A) that the circuitry (1304) comprises complementary metal oxide semiconductor (CMOS) transistors or thin film transistors (TFTs; see Page 3, Para. [0060]).

As pertaining to Claim 10, Zhang discloses (see Fig. 16) a display system (1600) comprising (see Page 12, Para. [0134]-[0138] and [0140]):
a mount to be positioned on a head of a user (i.e., a head-mounted display system; see Page 20, Para. [0205]); and
a display coupled to the mount (i.e., as in a head-mounted display system), wherein the display (again, see (1600)) includes:
a first substrate (see (1614)), wherein the first substrate (1614) includes:
a first dielectric layer (1614);
a light emitter layer (1612, 1612-2) on the first dielectric layer (1614), wherein the light emitter layer (1612, 1612-2) includes an array of light emitters (i.e., LEDs); wherein the light emitter layer (1612, 1612-2) comprises indium (see Page 3, Para. [0055] and [0058]); and
a first plurality of metal regions (1610, 1610-2) disposed in the first dielectric layer (1614), wherein each of the first plurality of metal regions (1610, 1610-2) is disposed underneath, and coupled with, respective light emitters (see (1612, 1612-2)) of the array of light emitters (i.e., LEDs); and
a second substrate (1608) disposed on the first substrate (see (1614)), wherein the second substrate (1608) includes (see Fig. 16 and the corresponding elements referenced in Fig. 13A; and see Page 11, Para. [0123]-[0125]): 
a second dielectric layer (see (1308-1) in Fig. 13A); 
a plurality of vias (see (1312) in Fig. 13A) provided through the second dielectric layer (1308-1); 
a third dielectric layer (see (1308-2) in Fig. 13A) on the second dielectric layer (1308-1);
a second plurality of metal regions (see (1310) in Fig. 13A) disposed in the third dielectric layer (1308-2), wherein each of the plurality of vias (1312) is coupled with a respective one of the second plurality of metal regions (1310); and
circuitry (1304) to drive the array of light emitters (i.e., LEDs; see (1316); see Page 3, Para. [0060]);
wherein the first substrate (see (1614)) is bonded to the second substrate (1608) such that each of the first plurality of metal regions (1610, 1610-2) is coupled with a respective one of the second plurality of metal regions (see (1310) in Fig. 13A) through metal-to-metal bonds (see Page 3, Para. [0052]-[0053] and Page 8, Para. [0101] and note that, consistent with the disclosure, a conducting material can be metal), wherein a first width (i.e., a width of a vertical portion extending downward from (1610, 1610-2)) of one of the first plurality of metal regions (1610, 1610-2) is substantially the same as a second width (i.e., a width of a vertical portion extending downward from (1310)) of one of the second plurality of metal regions (see (1310) in Fig. 13A), and wherein the first substrate (1614) and the second substrate (1608) are aligned with an alignment accuracy of less than or equal to approximately 5 micrometers (see Fig. 16 and Fig. 13A; and note that the first substrate and the second substrate are accurately aligned per design; note further that the applicant’s originally filed disclosure does not define any particular means of differentiating the claimed “accuracy” from the “accuracy” defined by Zhang).

As pertaining to Claim 11, Zhang discloses (see Fig. 13A) that the light emitter layer (1316) further comprises at least one of gallium or nitrogen (again, see Page 3, Para. [0058]).

As pertaining to Claim 12, Zhang discloses (see Fig. 13A) that the light emitter layer (1316) comprises indium, gallium and nitrogen (again, see Page 3, Para. [0058]).

As pertaining to Claim 13, Zhang discloses (see Fig. 13A) that the second substrate (1302; also see (1608) in Fig. 16) further comprise at least one of silicon or aluminum (see Page 11, Para. [0123]).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Yamazaki et al. (hereinafter “Yamazaki” US 6,830,494).

As pertaining to Claim 16, Zhang discloses (see Fig. 13A in combination with Fig. 1 and Fig. 3C) an apparatus (1300A) comprising (see Page 11, Para. [0123]-[0125]):
a first substrate (i.e., an upper substrate; see (1308-2), (1310), (1314), and (1316)) comprising:
an array of light emitting diodes (LEDs; see (1316)), wherein the LEDs comprise indium, gallium, and nitrogen (see Page 3, Para. [0055] and [0058]);
a layer (1308-2) coupled to the array of LEDs (see (1316)), the layer (1308-2) being an insulating dielectric layer; and
a first plurality of metal regions (see (304) in Fig. 3C corresponding to (108) in Fig. 1 and Fig. 3C and corresponding to a first metal region of (1314) in Fig. 13A)
a second substrate (see (1302) and (1308-1)) bonded to the first substrate (i.e., the upper substrate; see (1308-2), (1310), (1314), and (1316)), wherein the second substrate (see (1302) and (1308-1)) includes circuitry (1304) conductively coupled to the array of LEDs (see (1316); see Page 3, Para. [0060]) and a second plurality of metal regions (see (302) in Fig. 3C corresponding to (108) in Fig. 1 and Fig. 3C and corresponding to a second metal region of (1314) in Fig. 13A), 
wherein the circuitry (1304) comprises complementary metal oxide semiconductor (CMOS) transistors or thin film transistors (TFTs; again, see Page 11, Para. [0123]-[0125] and Page 3, Para. [0060]);
wherein the first substrate (i.e., the upper substrate; see (1308-2), (1310), (1314), and (1316)) is bonded to the second substrate (see (1302) and (1308-1)) such that each of the first plurality of metal regions (see (304) in Fig. 3C corresponding to (108) in Fig. 1 and Fig. 3C and corresponding to a first metal region of (1314) in Fig. 13A) is coupled with a respective one of the second plurality of metal regions (see (302) in Fig. 3C corresponding to (108) in Fig. 1 and Fig. 3C and corresponding to a second metal region of (1314) in Fig. 13A) through metal-to-metal bonds, wherein a first width of one of the first plurality of metal regions (see (304) in Fig. 3C corresponding to (108) in Fig. 1 and Fig. 3C and corresponding to a first metal region of (1314) in Fig. 13A) is substantially the same as a second width of one of the second plurality of metal regions (see (302) in Fig. 3C corresponding to (108) in Fig. 1 and Fig. 3C and corresponding to a second metal region of (1314) in Fig. 13A), and wherein the first substrate (i.e., the upper substrate; see (1308-2), (1310), (1314), and (1316)) and the second substrate (see (1302) and (1308-1)) are aligned with an alignment accuracy of less than or equal to approximately 5 micrometers (see Fig. 13A; and see Page 2 through Page 3, Para. [0051]-[0053]; Page 5, Para. [0072]-[0073]; and Page 11, Para. [0126]; and note that the first substrate and the second substrate are accurately aligned per design; note further that the applicant’s originally filed disclosure does not define any particular means of differentiating the claimed “accuracy” from the “accuracy” defined by Zhang).

Zhang does not explicitly disclose that the insulating dielectric layer (1308-2) comprises aluminum and nitrogen.  However, aluminum and nitrogen are well-known in the art as insulating dielectric materials.
In fact, in the same field of endeavor, Yamazaki discloses (see Fig. 8A, for example) an apparatus comprising an array of electroluminescent devices (see Col. 4, Ln. 9-25), wherein insulating dielectric layers (see (41) in Fig. 5, for example) coupled to the array of electroluminescent devices comprise aluminum and nitrogen in order to take advantage of the heat radiating effects of such material composition to prevent thermal degradation of the light-emitting elements (see Col. 8, Ln. 40-67 through Col. 9, Ln. 1-4).  It is a goal of Yamazaki to provide a method of manufacturing a light-emitting display device with high performance and improved picture quality (see Col. 2, Ln. 3-12).  In this regard, Yamazaki suggests the utilization of insulating dielectric layers near light-emitting elements that comprise aluminum and nitrogen to produce a heat radiating effect and thereby prevent deterioration of the light-emitting elements (see Col. 2, Ln. 49-59).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the insulating dielectric layers disclosed by Zhang comprise aluminum and nitrogen, as suggested by Yamazaki, to prevent deterioration of the LEDs as disclosed by Zhang.

As pertaining to Claim 17, Zhang discloses (see Fig. 13A) that a layer (1308-2) is a first layer, wherein the second substrate (see (1302) and (1308-1)) further includes a second layer (1308-1) comprising aluminum and nitrogen (see Page 11, Para. [0124] of Zhang; and again, see Col. 8, Ln. 40-67 through Col. 9, Ln. 1-4 of Yamazaki and note that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the insulating dielectric layers disclosed by Zhang comprise aluminum and nitrogen, as suggested by Yamazaki, to prevent deterioration of the LEDs as disclosed by Zhang).

As pertaining to Claim 18, Zhang discloses (see Fig. 13A) that the first substrate (i.e., the upper substrate; see (1308-2), (1310), (1314), and (1316)) further comprises (see (1316)) a transparent electrode layer coupled to the array of LEDs (see Page 8, Para. [0100]).

As pertaining to Claim 19, Zhang discloses (see Fig. 13A) that one or both of the first substrate (i.e., the upper substrate; see (1308-2), (1310), (1314), and (1316)) and the second substrate (see (1302) and (1308-1)) comprise one of silicon, aluminum and oxygen, silicon and carbon, or gallium and nitrogen (see Page 11, Para. [0123]).


Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Lee et al. (hereinafter “Lee” US 2018 / 0342486).

As pertaining to Claim 9, Zhang does not explicitly disclose that at least two LEDs of the array of LEDs are spaced within 5 micrometers of each other.
However, in the same field of endeavor, Lee discloses (see Fig. 12C) that it was well-known in the art before the effective filing date of the claimed invention to configure of display device of at least two LEDs of an array of LEDs at a spacing within 5 micrometers of each other in order to control a light intensity and a uniformity of light intensity of emitted light between the at least two LEDs (Page 1, Para. [0009] and Page 4, Para. [0045]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that at least two LEDs of the array of LEDs are spaced within 5 micrometers of each other in order to control a light intensity and a uniformity of light intensity between the at least two LEDs.

As pertaining to Claim 15, Zhang does not explicitly disclose that at least two LEDs of the array of LEDs are spaced within 5 micrometers of each other.
However, in the same field of endeavor, Lee discloses (see Fig. 12C) that it was well-known in the art before the effective filing date of the claimed invention to configure of display device of at least two LEDs of an array of LEDs at a spacing within 5 micrometers of each other in order to control a light intensity and a uniformity of light intensity of emitted light between the at least two LEDs (Page 1, Para. [0009] and Page 4, Para. [0045]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that at least two LEDs of the array of LEDs are spaced within 5 micrometers of each other in order to control a light intensity and a uniformity of light intensity between the at least two LEDs.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Yamazaki and further in view of Lee.

As pertaining to Claim 20, neither Zhang nor Yamazaki explicitly discloses that at least two LEDs of the array of LEDs are spaced within 5 micrometers of each other.
However, in the same field of endeavor, Lee discloses (see Fig. 12C) that it was well-known in the art before the effective filing date of the claimed invention to configure of display device of at least two LEDs of an array of LEDs at a spacing within 5 micrometers of each other in order to control a light intensity and a uniformity of light intensity of emitted light between the at least two LEDs (Page 1, Para. [0009] and Page 4, Para. [0045]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that at least two LEDs of the array of LEDs are spaced within 5 micrometers of each other in order to control a light intensity and a uniformity of light intensity between the at least two LEDs.


Response to Arguments

Applicant's arguments filed 23 August 2022 have been fully considered but they are not persuasive. The applicant has argued that none of the references relied upon by the examiner in the prior Office Action, particularly the reference to Zhang, teach or fairly suggest the newly claimed “first substrate” that is “bonded to the second substrate” such that “each of the first plurality of metal regions is coupled with a respective one of the second plurality of metal regions through metal-to-metal bonds, wherein a first width of one of the first plurality of metal regions is substantially the same as a second width of one of the second plurality of metal regions, and wherein the first substrate and the second substrate are aligned with an alignment accuracy of less than or equal to approximately 5 micrometers” (see Remarks at Pages 6 and 7).  The examiner respectfully disagrees for the reasons newly provided in the above rejections with particular attention drawn to the teachings of Zhang.  Therefore, the rejection of Claims 1-4, 6-13, and 15-20 is maintained.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622